DETAILED ACTION
Claims 1 – 10 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/957,999, and is of record in that application as of 06/01/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding independent claim 1.
The claim recites mathematical concepts including:
- additively combining a first signal and a third signal to generate an addition signal
- subtractively combining a second signal and the third signal to generate a subtraction signal

- generating a selection signal by selecting the addition signal in response to a first logic state of a bit in a selection bitstream or selecting the subtraction signal in response to a second logic state of the bit in the selection bitstream
- integrating the selection signal to generate an integration signal
- comparing the integration signal to a threshold to generate each bit of the selection bitstream
These limitations are mathematical concepts of combining signals in additive and subtractive manners; mathematical logical generation of a selection signal; mathematical integration and mathematical comparing the integration signal to a threshold to generate the selection bitstream respectively. 
These limitations do not go beyond analysis of available information (signals) and state the functions in general terms (additively/substantively combining; generating; integrating; comparing). As such these limitations define a desirable information-based result and are not limited by inventive means of achieving the result. See Electric Power Group, LLC v. Alstom (830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and Parker v. Flook (437 U.S. 584, 198 U.S.P.Q. 193 (1978)).
	 This judicial exception is not integrated into a practical application because the additional elements 
- bits in a bit stream
are simply generic computer/digital circuitry elements and the generically recited elements (bits/bitstream) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a generic digital circuit/computer.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because manipulating the bit/bitstream information is preforming repetitive calculations and the bit format is a well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d).

Regarding dependent claims 2-4 and 10 no additional elements which might integrate into a practical application are recited.

Regarding claims 5 and 6 an additional element of displaying is recited.
This judicial exception is not integrated into a practical application because the additional element 
- displaying
is simply a generic computer element and the generically recited computer element (a generic I/O function of displaying) does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a generic computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of displaying only shows/outputs information which is a well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaeffer et al. (US 20130099955; hereinafter Shaeffer) in view of Makinwa et al. (US 20110200070; hereinafter Makinwa).

Regarding claim 1, Shaeffer teaches a method, comprising: 
additively combining a first signal (701; 2.alpha..DELTA.V.sub.BE; [0060]; see figs. 4b and 5); 
subtractively combining a second signal (679; -2V.sub.BE; [0060]; see figs. 4b and 5); 
generating a selection signal (y[k]; see figs. 5 and 4b) by selecting the addition signal in response to a first logic state of a bit in a selection bitstream or selecting the subtraction signal in response to a second logic state of the bit in the selection bitstream (see fig. 5 showing this generation/feedback loop); 
integrating the selection signal to generate an integration signal (via 330/430/730; see figs. 1a/b, 2 and 5 respectively; see also [0049-50]); and 
comparing (via 340/440/740/840; [0038]; [0069]) the integration signal to a threshold ([0070] teaches sampling either Vref or ground) to generate each bit of the selection bitstream (see fig. 5 showing this bit stream generation by the loop).
Shaeffer does not directly and specifically teach regarding the additive combining being the first signal and a third signal to generate an addition signal and the subtractive combining being the second signal and the third signal to generate a subtraction signal.
However, Makinwa teaches a third signal (V.sub.BE) which is additively or substantively combined with V.sub.RefP and V.sub.RefN (see fig. 4b) in order to generate the bitstream (bs; see fig. 4b).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shaeffer with the specific knowledge of using the third signal of Makinwa. This is because such a third signal allows for increasing the accuracy of the stream while maintaining speed (see [0013] of Makinwa “the invention may combine the speed of successive approximation with the accuracy of sigma delta modulation”). This is important in order to provide a quick and reliably precise result.

Regarding claim 2, Shaeffer lacks teaching of maintaining the third signal at a level lower than a level of said second signal.
However, Makinwa teaches the third signal (V.sub.BE) has a lower value than that of  V.sub.RefP ([0044] “V.sub.Refp=(n+1).DELTA.V.sub.BE”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shaeffer with the specific knowledge of using the third signal of Makinwa. This is because such a third signal allows for increasing the accuracy of the stream while maintaining speed (see [0013] of Makinwa “the invention may combine the speed of successive approximation with the accuracy of sigma delta modulation”). This is important in order to provide a quick and reliably precise result.

Regarding claim 3, Shaeffer lacks teaching an average value of said selection bitstream lies between 0 and 1.
However, Makinwa teaches “the bitstream average, which by definition will vary between 0 and 1,” ([0046]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shaeffer with the specific knowledge of using the third signal which creates a 0-1 bitstream range of Makinwa. This is because such a third signal allows for increasing the accuracy of the stream while maintaining speed (see [0013] of Makinwa “the invention may combine the speed of successive approximation with the accuracy of sigma delta modulation”). This is important in order to provide a quick and reliably precise result.

Regarding claim 4, Shaeffer lacks teaching of digitally decimating the selection bitstream.
However, Makinwa teaches “the bitstream output of a sigma delta modulator is typically averaged in a digital decimation filter” ([0041]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shaeffer with the specific knowledge of using the decimation of Makinwa. This is because such decimation filter allows for dynamic error correction (see [0041] of Makinwa “Since the bitstream output of a sigma delta modulator is typically averaged in a digital decimation filter, dynamic error correction techniques such as chopping and dynamic element matching (DEM), the implementation of which will be immediately apparent to the skilled person, can be used to obtain high accuracy after such filtering, even with relatively low accuracy components.”). This is important in order to provide a quick and reliably precise result.

Regarding claim 5, Shaeffer lacks teaching of displaying an average value generated by digitally decimating the selection bitstream.
However, Makinwa teaches displaying this average value as a temperature (see fig. 7 in view of figs. 3 and 4b).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shaeffer with the specific knowledge of using the decimation of the bitstream to generate a display of an average temperature value of Makinwa. This is because such decimation filter allows for dynamic error correction (see [0041] of Makinwa “Since the bitstream output of a sigma delta modulator is typically averaged in a digital decimation filter, dynamic error correction techniques such as chopping and dynamic element matching (DEM), the implementation of which will be immediately apparent to the skilled person, can be used to obtain high accuracy after such filtering, even with relatively low accuracy components.”). This is important in order to display a quick and reliably precise temperature measurement.

Regarding claim 6, Shaeffer lacks teaching that said third signal is generated by a temperature sensor, and wherein said displaying comprises displaying a temperature value.
However, Makinwa teaches displaying this average value as a temperature (see fig. 7 in view of figs. 3 and 4b) and that V.sub.BE may be generated by a temperature sensor ([0037] “The base emitter voltage difference .DELTA.V.sub.BE is approximately proportional to absolute temperature”; see fig. 3; see also [0054-55]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shaeffer with the specific knowledge of using the decimation of the bitstream to generate a display of an average temperature value of Makinwa. This is because such decimation filter allows for dynamic error correction (see [0041] of Makinwa “Since the bitstream output of a sigma delta modulator is typically averaged in a digital decimation filter, dynamic error correction techniques such as chopping and dynamic element matching (DEM), the implementation of which will be immediately apparent to the skilled person, can be used to obtain high accuracy after such filtering, even with relatively low accuracy components.”). This is important in order to display a quick and reliably precise temperature measurement.

Regarding claim 7, Shaeffer teaches that said first signal is a proportional to absolute temperature signal ([0060] “a first output proportional to absolute temperature (PTAT) 2.alpha..DELTA.V.sub.BE”) and said second signal is a complementary to absolute temperature signal ([0060] “a second output that is complementary to absolute temperature (CTAT) -2V.sub.BE”).
Shaeffer lacks teaching that said third signal is generated by a temperature sensor.
However, Makinwa teaches that V.sub.BE may be generated by a temperature sensor ([0037] “The base emitter voltage difference .DELTA.V.sub.BE is approximately proportional to absolute temperature”; see fig. 3; see also [0054-55]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shaeffer with the specific knowledge of using the temperature sensor signal of Makinwa. This is because such a temperature signal allows for producing higher accuracy sensing (see [0041] of Makinwa “Since the bitstream output of a sigma delta modulator is typically averaged in a digital decimation filter, dynamic error correction techniques such as chopping and dynamic element matching (DEM), the implementation of which will be immediately apparent to the skilled person, can be used to obtain high accuracy after such filtering, even with relatively low accuracy components.”). This is important in order to display a quick and reliably precise temperature measurement.

Regarding claim 8, Shaeffer and Makinwa lack teaches that said temperature sensor is a thermopile.
However, Shaeffer does disclose that sensors which benefit from “reduced conversion cycle time” ([0054]) are useful with the method (see at least [0028]) and that “One example of a sensor benefitting from reduced conversion cycle time is a temperature sensor.” ([0054]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the known utility with temperature sensors of Shaeffer with specifically using the method with a thermopile which is a known temperature sensor.  This is because one of ordinary skill in the art would have expected conversion cycle time to be one of several straightforward ways of increasing the accuracy of a thermopile temperature reading because greater accuracy is useful with any particular temperature sensor including a thermopile. 

Regarding claim 9, Shaeffer lacks teaching of generating said proportional to absolute temperature signal by determining a difference in base-to-emitter voltages of two bipolar transistors; and generating said complementary to absolute temperature signal by determining a base- to-emitter voltage of a further bipolar transistor.
However, Makinwa teaches that V.sub.BE may be generated by a temperature sensor ([0037] “The base emitter voltage difference .DELTA.V.sub.BE is approximately proportional to absolute temperature”; see fig. 3; see also [0054-55]) where the temperature sensor is a “bipolar core” (320; [0037]) having two bipolar transistors (QL and QR) which have a base-to-emitter voltages such that “The base emitter voltage difference .DELTA.V.sub.BE is approximately proportional to absolute temperature (PTAT) having a positive temperature coefficient” ([0037]) and that each base-to-emitter voltage is “complementary to absolute temperature (CTAT)” ([0037]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shaeffer with the specific knowledge of using the BJTs of Makinwa. This is because such structure/structures allows for producing higher accuracy sensing (see [0041] of Makinwa “Since the bitstream output of a sigma delta modulator is typically averaged in a digital decimation filter, dynamic error correction techniques such as chopping and dynamic element matching (DEM), the implementation of which will be immediately apparent to the skilled person, can be used to obtain high accuracy after such filtering, even with relatively low accuracy components.”). This is important in order to display a quick and reliably precise temperature measurement.

Regarding claim 10, Shaeffer teaches that generating the selection signal (y[k]) comprises generating bits of the selection bitstream at a rate corresponding to a sampling rate for comparing the integration signal to the threshold ([0044-45] teaches that the sampling rate corresponds to the bitstream; see also [0035] and [0039-43] detailing the sampling).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855